Citation Nr: 1222556	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-13 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to accrued benefits based on a pending claim for service connection for psychiatric disability to include post traumatic stress disorder (PTSD) and a nervous disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to September 1957.  He died in November 2007.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran died in November 2007 due to urosepsis; congestive heart failure contributed to the Veteran's death.

2.  At the time of his death, the Veteran was in receipt of nonservice connected pension benefits and had no service connected disabilities.

3.  The Veteran was not shown to have had a psychiatric disability, to include PTSD and a nervous condition, from the date of his claim in June 2004 until the date of his death in November 2007.  






CONCLUSION OF LAW

The criteria for entitlement to accrued benefits for service connection for psychiatric disability to include PTSD and a nervous disorder have not been met.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the RO notified the appellant in an August 2008 letter of how to substantiate a claim for accrued benefits, as well as what information and evidence VA would provide and what information and evidence she was responsible for providing.  Although she was not given notice of the disability rating and effective date elements of her claim as required by Dingess/Hartman, the Board finds that this is harmless error as the claim for service connection is not granted, as discussed below, and as such matters concerning the assignment of a disability rating and effective are rendered moot.  Furthermore, neither the appellant nor her representative has alleged any prejudicial error with regard to VA's notice in this matter.

Next, VA has a duty to assist the appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  All VA treatment records identified by the appellant have been obtained.  No VA examination was conducted.  The Board finds that VA was not required to provide the Veteran with an examination or obtain an opinion as there was no indication that the Veteran had a psychiatric disability or persistent or recurrent symptoms of a such that may be associated with his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006),

Furthermore, in considering a claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is considered.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively in the claims file at the date of death although they may not physically be in there until after that date.  The provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  Here, all pertinent VA records identified by the Veteran or the appellant have been obtained.

It is noted that the Veteran's service treatment records are unavailable.  The record shows that the Veteran's STRs were destroyed in a fire at the National Personnel Records Center.  The RO notified the Veteran of their unavailability and of the alternative types of evidence that he could submit.  Because the Veteran's service treatment records are missing through no fault of his own, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's and her representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will address the merits of the claims.

Legal Criteria:  Accrued Benefits and Service Connection

The law governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died. 38 U.S.C.A. § 5121 (as in effect on and after December 16, 2003); 38 C.F.R. § 3.1000.  The Board notes that Congress amended 38 U.S.C.A. § 5121 to repeal a two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits.  This change applies only to deaths occurring on or after the date of enactment, December 16, 2003, as is the case here.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a).

Accrued benefits include those the veteran was entitled to at the time of death under an existing rating or the evidence physically or constructively of record at the time of the veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant cannot furnish additional evidence that could be used to substantiate her claims, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. 38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 353 (1993).

The veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the appellant submitted a timely claim for accrued benefits as the surviving spouse of the Veteran.  At the time of his death, the Veteran had a claim pending on entitlement to service connection for psychiatric disability to include PTSD and a nervous disorder that had been filed in June 2004.  Thus, the Board must adjudicate this claim on the merits to determine the appellant's entitlement to any accrued benefits.

The pertinent laws and regulations provide that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board notes that the Veteran was not a combat Veteran and there is no allegation that he had PTSD due to in-service personal assault, so the provisions pertaining thereto are not for application.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for psychiatric disability to include PTSD and a nervous disorder.  A chronic psychiatric disorder to include PTSD or a nervous disorder is not shown at anytime during the pendency of the Veteran's appeal, namely from the date of his claim in June 2004 until the date of his death in November 2007.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

While the Veteran argued and the appellant maintains that records obtained from the NPRC show that he was treated for anxiety reaction and emotional instability reaction, the NPRC states that the service admission and disposition sheets show conflicting information.  In this regard, the sheets show a veteran with the same first and last name, but different middle initial, as the Veteran.  It is further noted that the service serial number is different in these records from the Veteran.  The Veteran argued and the appellant maintains that this was a clerical or administrative error-and that the serviceman identified and the conditions noted pertain to the Veteran.  In various statements of record, the Veteran further reported that he was hospitalized after being thrown from a jeep after it went over a land mine during heavy artillery shelling while in Korea.

The Board has considered the arguments set forth and the statements of the Veteran and the appellant.  However, even assuming arguendo that the serviceman identified in the records obtained by the NPRC is actually the Veteran, this does not obviate the requirement for evidence of a current disability or the existence of the claimed disability during the pendency of the appeal.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).  Here, no psychiatric disability is shown during the pendency of the claim before VA.  The Board accepts the lay and medical evidence predating the claim by more than 20 years shows psychiatric diagnoses.  Specifically, a statement from the Veteran's sister dated in September 1978 reflects that their family had been notified in 1955 that the Veteran was hospitalized for nervousness, blackouts, and severe pain in the back and legs; and a May 1978 VA hospital report includes a diagnosis for depressive neurosis.  The record shows a past medical history for depressive neurosis in October 1978 and a diagnosis for anxiety disorder in 1982.  However, VA treatment records dated between 2002 and the Veteran's death in 2007 are silent for psychiatric complaints or treatment.  Notably, in December 2006, the Veteran specifically denied symptoms of anxiety and depression on VA hospital discharge.  Also, in a December 2006 statement for VA, the Veteran reported that he had not had any treatment for a psychiatric disorder but noted that he had had flashbacks of a time in service.

While the Veteran is competent to report his symptoms and the appellant is competent to report her observations, neither is competent to diagnose the presence of a psychiatric disability since such a diagnosis is not susceptible to lay observation, and neither has the requisite training or expertise to diagnose a psychiatric disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In view of the above, the Board concludes that the weight of the evidence is against service connection for a psychiatric disability to include PTSD and a nervous disorder.  Therefore, the claim for entitlement to accrued benefits based on the pending claim for service connection for psychiatric disability must be denied.  The Board has carefully considered the benefit-of-the-doubt doctrine; however, the evidence here is not so evening balanced to allow for application of this rule.  See Gilbert, supra.


ORDER

Accrued benefits based on a pending claim for service connection for psychiatric disability to include PTSD and a nervous disorder is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


